DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for Robot connection system, does not disclose, teach or suggest, following subject matter in claims:  
wherein the base includes an opening portion,
the robot includes a plurality of distributing boxes that are detachably attached to the opening portion or to a portion near the opening portion of the base, and 
each of the distributing boxes includes: a robot side wall through which one end of inner cables disposed within the robot is inserted in order to dispose the one end of the inner cables within the distributing boxes; and a relay wall, 
wherein a first connector, to which a first cable is to be connected, is fixed to the relay wall of at least one of the plurality of distributing boxes, and a second connector, to which a second cable is to be connected, is fixed to the relay wall of one or more others of the plurality of distributing boxes, 
wherein the one or more others of the plurality of distributing boxes are capable of being removed from the base together with their relay walls in a state in which the one of the plurality of distributing boxes is attached to the base together with its relay wall.

Prior arts, GOTO and Satoshi disclose related structural elements for robots with wiring and connection systems in base of the robot but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835